Name: Council Regulation (EEC) No 3539/80 of 22 December 1980 amending Regulations (EEC) No 1508/76, (EEC) No 1514/76 and (EEC) No 1521/76 on imports of olive oil originating in Tunisia, Algeria and Morocco (1980/81)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 80 Official Journal of the European Communities No L 370/81 COUNCIL REGULATION (EEC) No 3539/80 ! of 22 December 1980 amending Regulations (EEC) No 1508/76, (EEC) No 1514/76 and (EEC) No 1521/76 on imports of olive oil originating in Tunisia, Algeria and Morocco ( 1980/81 ) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 113 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (*), Whereas Articles 16 , 17 and 16 of Annexes B to the Cooperation Agreements between the European Economic Community and Tunisia (2), Morocco (3) and Algeria (4) respectively stipulate that, if the country in question levies a special export charge on imports into the Community of olive oil falling within subheading 15.07 A I of the Common Customs Tariff, the levy applicable to such oil is to be reduced by a fixed amount of 0-60 ECU per 100 kilograms and by an amount equal to the special charge, but not exceeding 12-09 ECU per 100 kilograms in the case of reduction provided for in the aforementioned Articles and 12-09 ECU per 100 kilograms in the case of the additional amount provided for in the aforementioned Annexes B ; Whereas the aforementioned Agreements were implemented by Regulations (EEC) No 1508 /76 (5 ), (EEC) No 1514/76 (6) and (EEC) No 1521 /76 ('), as last amended by Regulation (EEC) No 2922/79 (8); Whereas the Contracting Parties have agreed, by exchanges of letters , to fix the additional amount at 12-09 ECU per 100 kilograms for the period from 1 November 1980 to 31 October 1981 ; Whereas Regulations (EEC) No 1508 /76 , (EEC) No 1514/76 and (EEC) No 1521 /76 should accord ­ ingly be amended, HAS ADOPTED THIS REGULATION : Article 1 Article 1 ( 1 ) (b) of Regulations (EEC) No 1508 /76, (EEC) No 1514/76 and (EEC) No 1521 /76, shall be replaced by the following : '(b) an amount equal to the special charge levied by Tunisia, Algeria, Morocco on exports of the said oil but not exceeding 12-09 ECU per 100 kilograms, this amount being increased from 1 November 1980 to 31 October 1981 by 12-09 ECU per 100 kilograms .' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1980 . For the Council The President J. SANTER O OJ No C 346, 31 . 12 . 1980 , p. 127 . (2) OJ No L 141 , 28 . 5 . 1976 , p. 195 . O OJ No L 141 , 28 . 5 . 1976 , p. 98 . (4) OJ No L 141 , 28 . 5 . 1976, p. 2 . ( 5) OT No L 169 , 28 . 6 . 1976, p. 9 . (') OJ No L 169, 28 . 6 . 1976, p . 24 . O OJ No L 169, 28 . 6 . 1976, p . 43 . (  ) OJ No L 333 , 27 . 12 . 1979, p . 13 .